ORDER

PER CURIAM.
Manuel Cazares (Defendant) appeals the judgment of conviction entered by the Circuit Court of St. Charles County after a jury found Defendant guilty of two counts of second-degree murder and one count of armed criminal action. Defendant claims the trial court erred in: (1) admitting seventeen crime scene and autopsy photographs; and (2) allowing the prosecutor to require Defendant to demonstrate to the jury how he stabbed the victims.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).